               Case 18-12012-LSS   Doc 980-3   Filed 05/29/20   Page 1 of 4




                                      EXHIBIT B


                                   Hurwitz Declaration




DOGS NY:40270.3 64202/003
                Case 18-12012-LSS             Doc 980-3        Filed 05/29/20       Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

OPEN ROAD FILMS,LLC,a Delaware limited                         Case No.: 18-12012(LSS)
liability company, et al. i,
                                                              (Jointly Administered)
                                   Debtors.


            DECLARATION OF PETER HURWITZ IN SUPPORT OF
       PLAN ADMINISTRATOR'S FIFTH(SUBSTANTIVE)OBJECTION TO
   CERTAIN(A)NO LIABILITY CLAIMS AND(B)REDUCE AND ALLOW CLAIMS

          I,Peter Hurwitz, hereby declare under penalty of perjury, pursuant to section 1746 of title

28 of the United States Code, as follows:

                             I am a Managing Director at Dundon Advisers LLC ("Dundon"),

 Financial Advisor to John Roussey (the "Plan Administrator"), acting on behalf of Open Road

 Films, LLC and its affiliated debtors and debtors in possession (the "Liquidating Debtors") in

 the above-captioned chapter 11 cases. I submit this Declaration in support of the Plan

 AdministratoN's Fifth (Substantive) Objection to Certain (A) No Liability Claims and (I3)

  Reduce and Allow Claims(the "Fifth Omnibus Objection").2




'The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
 Films, LLC(4435-Del.); Open Road Releasing, LLC(4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors'
 address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
 not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
 Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
 1 1 cases.
 z Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Fifth Omnibus
 Objection.



 DOCS NY:40270.3 64202/003
               Case 18-12012-LSS           Doc 980-3     Filed 05/29/20     Page 3 of 4




                  2.        Except as otherwise indicated herein, I have personal knowledge of the

matters and issues set forth herein or have gained knowledge of such matters from my review of

the relevant documents, or from information provided to me.

                  3.        I make this Declaration based on my review ofthe No Liability Claims

and Reduce &Allow Claims referenced in the Objection, together with any supporting or

related documentation.

                  4.        The Debtors have made their books and records available to Dundon.

                  5.        I and the appropriate personnel, in conjunction with the Liquidating

Debtors' professionals diligently reviewed and analyzed in good faith the No Liability Claims

and the Reduce &Allow Claims identified in the Objection.

                  6.        I have familiarity with the claims review process and the related

objection process. In that capacity, I have reviewed the No Liability Claims and Reduce &

 Allow Claims referenced in the Objection, and am directly familiar with the information

contained therein. Additionally, I read the Objection and the Proposed Order with respect to the

Objection. Some of the bases for the Objection contained herein relate to matters within the

knowledge of other agents of the Plan Administrator and Liquidating Debtors and are based on

information I received from them.

                  7.        Each of the No Liability Claims listed on Exhibit 1 to the Proposed

 Order is a claim each of the No Liability Claims seeks recovery for amounts for which the

Debtors and estates are not liable and/or on its face, does not reflect a liability of any of the

Debtors.


                                                     2
ROCS NY:40270.3 64202/003
                Case 18-12012-LSS                   Doc 980-3         Filed 05/29/20          Page 4 of 4




                        8.         I ~irar! other c~f`t~3e 1'13n Atl~ttinisfratcsr's ~~raf~ssionals reviev~7~d the Na

 I~ial~ility Claims ~zzc~ c~eter~~~ir~~~ that tl~e ~Ic~ L.i~hiii~ C1~i71~~ s1~c~2~ld ?~ ~zst~Ilc~~~~ec~ ~n~

 c~~lzn~ecl irc~i~~ tl~e clainl5 re~ist~.r b~eai~se each of~Ta Liability Clai~~Is is a claun that sees

 recov~ty far anlc~ui3ts :for ~~~hiih tl~e Ilebtors aie not liat~rl~.

                       9.          Eac~~ of tlae lieclttce c~i Allo~~ C:l~ims listed on E~~€ibit 2 to file Pro~~os~c~

 Order ai~erst~te tl~e azncstu~t fc~r which t3~~ I)e~~tQi-s' ~~~~d. tl~ei~~ est~ics ~zre Ii~~~le.

                        I0.        I end other ot'ttle Plan Ac3rz~:inistratt~i•'s prc~fcssionals reviewed t~l~

 ~tiedu~e Kr ~lIo~~r Cl~inis ~~c3 d~termin~d that the arno~~uis asserted thereitl shr~uld ~je clisallov~Ted

 in ~~a~•t ~xd reduced a~z~ ~~llakvec~ in fhe amoc~~its ir~dicatzr~ az~ ~~hid~it 2_ Acc~~`dilrgly~, tt~ ensure

 the accuracy of tl~te cl.aii~-~s xegister, t~~e ~'laz~ r'~rlini~ustratt>r reglGests t~~.at t1~e ~o~~i~: partiali~,

 c~Iisallc~~~=tlse ~.ed~ice ~ t~llc~v~r Clai;~~s and redL~ce ~~t~ allc~~v such cl~il~is il~ tl~e a~~iount~

 ii~ctica#ed on E~~aibit 2.

                        I I.       ~'~c~~rc3ingl}T. ~asecl ~.rpoi~ in~r z•evie~~~ of t1~.e h~c~ Lia~ilit~r Claims a~~d tale

 Rec~2~c~ & AllcS~~~ Cl~in~s sut~jec_t to Ylie tJbjec:.tic~n, .I belieue t~i~t tl~e relief s~li~ht iii tt~c

 Objection is irz the best interests of tl~.e Debtors, the estates, ~3~Zci c~-eciitc~rs.
                                                                                               ~
                                                                                               E




                                                                   ~~t~1' ~11i«'1tG




I~f3C'S ~(Y:d~}27tJ.2 6-~2U2/UU3
